Citation Nr: 0108751	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  99-17 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of an 
injury to the back.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of an 
injury to the neck.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of an 
injury to the shoulders.

4.  Entitlement to service connection for flat feet.

5.  Entitlement to service connection for chondromalacia of 
the right knee.

6.  Entitlement to service connection for residuals of an 
abrasion of the left knee.

7.  Entitlement to service connection for dental trauma for 
the purpose of receiving VA treatment.
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1976 to September 
1976 and from October 1976 to October 1979.


By decision dated in February 1998, the Board of Veterans' 
Appeals (Board), in part, denied service connection for a 
neck disorder, a shoulder disorder, and a back disorder.  
This matter now comes before the Board from a June 1999 
rating decision of the Columbia, South Carolina Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
found that new and material evidence had not been submitted 
to reopen the claims for service connection for residuals of 
an injury to the neck, back, and shoulders, denied service 
connection for flat feet, denied service connection for 
chondromalacia of the right knee, denied service connection 
for residuals of an abrasion to the left knee, and found that 
the veteran had sustained no dental injury as a result of 
trauma during service.  

The record reflects that the veteran requested and was 
scheduled for a personal hearing in January 2001 at the VA 
Central Office, before a Member of the Board; however, he 
subsequently canceled his request for the hearing.   




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal for service connection 
for flat feet has been obtained by the RO. 

2.  The veteran's first enlistment examination in December 
1975 and second enlistment examination in October 1976 were 
both negative for any complaints or finding of flat feet.

3.  On an examination in July 1979, three months prior to the 
veteran's separation from service, it was noted that he had 
pes planus (flat feet).

4.  The veteran currently has flat feet.


CONCLUSION OF LAW

The veteran's flat feet were incurred during his active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that on the veteran's first 
enlistment examination in December 1975, his separation 
examination in August 1976, and his second enlistment 
examination in October 1976, there were no complaints or 
findings of flat feet.  In March 1977 he complained that his 
feet hurt secondary to a sports activity and the impression 
was mild tendonitis.  In September 1978 he was seen for right 
foot pain, and in October 1978 he complained of pain over the 
ball of the foot with swelling, and the assessment was 
metatarsalgia.  In October 1978 he complained of bilateral 
foot pain for three months, and there was no history of 
trauma to the feet.  The impression was bilateral foot pain, 
normal examination.  In November 1978 he complained of pain 
in the bottom of the feet.  On a July 1979 examination, it 
was noted that he had pes planus.  Under the notes and 
significant interval history portion of the July 1979 
examination report, there was a notation of "Fair. Knees, 
feet, back, sleepiness."  On separation examination in 
August 1979, the veteran had no complaints, he was in "good 
health", and his feet were evaluated as clinically normal.  

A VA podiatry consultation dated in July 1997 showed that the 
veteran had flat feet, and that there was pain over the 
"plantar med calcaneus", and it was suspected that he had a 
"heel spur".  In September 1997 he complained of "painful 
feet" and requested a cortisone injection.  

Analysis

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  38 
U.S.C.A. § 1131.  Such a determination requires a finding of 
a current disability which is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  

The record reflects that the veteran has flat feet, as noted 
on a VA treatment record dated in 1997; thus he has a current 
disability.  Service medical records from his first period of 
active duty show no complaints or findings of flat feet, and 
his enlistment examination in October 1976, for his second 
period of active duty, is also negative for any complaints or 
findings of flat feet.  There are several records from his 
second period of active duty showing that he was seen for 
complaints of foot pain, and on an examination in July 1979, 
just four months before his separation from active duty, it 
was noted that he had pes planus.  Although there is a 
separation examination in August 1979 which shows a 
"normal" clinical evaluation of the feet, it is concluded 
that the evidence is at least in relative equipoise as to 
whether the veteran's flat feet (pes planus) was incurred 
during service.  Under such circumstances, the veteran must 
be given the benefit of the doubt.  38 U.S.C.A. §§  1154(b), 
5107.  Resolving reasonable doubt in his favor on this point, 
the Board concludes that the veteran's flat feet were 
incurred in service, and that service connection is warranted 
for such disability.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for flat feet is granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The veteran has contended that he 
injured his neck, back, shoulders, and knees during a jeep 
accident in service.  Additionally, he seeks VA dental 
treatment for a bridge that was made for his front teeth 
during service.  As mandated by the VCAA, the veteran should 
be notified by the RO as to the information and evidence 
necessary to substantiate his claim for VA benefits, 
including obtaining a medical opinion linking his current 
neck, shoulder, back, and knee joint problems to the jeep 
accident in service, as well as an opinion linking his 
current dental problems to trauma in service. 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain from the veteran 
the name(s) and address(es) of all 
medical care providers (VA and private) 
who have treated him for his neck, low 
back, right and left shoulder, right and 
left knee conditions, and his bridge 
since his discharge from service in 1979.  
After receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and request 
copies of all records of treatment, which 
have not already been obtained, and 
associate them with the claims folder.  
This should specifically include complete 
VA treatment records as well as complete 
treatment records from Dr. Manning.  

2.  The veteran should be specifically 
notified as to the information and 
evidence necessary to substantiate his 
claim for VA benefits, including 
obtaining a medical opinion linking his 
current neck, shoulder, back, and knee 
joint problems to the jeep accident in 
service, as well as an opinion linking 
his current dental problems to any trauma 
in service. 

3.  Following the completion of all 
development, the RO should review the 
veteran's claims based on all of the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 



